Case: 19-14419   Date Filed: 09/02/2020   Page: 1 of 21



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14419
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:17-cv-01840-KOB



PAIGE GIAMALVA MCCULLARS,

                                                          Plaintiff - Appellant,

versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                         Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (September 2, 2020)

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.

PER CURIAM:
              Case: 19-14419     Date Filed: 09/02/2020   Page: 2 of 21



      Paige McCullars (“McCullars”) appeals the district court’s order affirming the

Administrative Law Judge’s (the “ALJ”) decision denying her application for

temporary disability and disability insurance benefits. McCullars argues that (1) the

ALJ erred in giving only some weight to the opinions of certain consulting

physicians, (2) the Appeals Council erred in declining to consider newly submitted

evidence because it was not material or chronologically relevant, and (3) the district

court failed to conduct a de novo review of McCullars’s objections to the magistrate

judge’s report and recommendation and improperly affirmed the ALJ’s decision

based on a post hoc rationalization. For the following reasons, we affirm.

I.    FACTUAL AND PROCEDURAL HISTORY

      In January 2015, McCullars filed an application for disability benefits due to

depression, chronic urticaria and angioedema (hives and swelling), back and neck

deterioration, and temporomandibular joint pain, with an alleged onset date of

November 11, 2011. The Commissioner of Social Security (the “Commissioner”)

denied the application, and McCullars requested a hearing before an ALJ.

      In support of her claim, McCullars submitted several medical records. Dr.

Weily Soong (“Dr. Soong”), an allergist at the Alabama Allergy & Asthma Center

(“AAAC”), first treated McCullars in April 2012. He diagnosed her with “mild

rhinitis,” “mild” dermatographia, and “very mild” urticaria, and prescribed

prednisone and Flonase or Nasonex. The next month, McCullars was still suffering



                                          2
              Case: 19-14419     Date Filed: 09/02/2020    Page: 3 of 21



from hives, and Dr. Soong diagnosed her with chronic urticaria and angioedema

triggered by environmental allergies, allergic rhinitis, and chronic sinusitis. In June

2012,    McCullars’s    hives    “remain[ed]    uncontrolled”     despite   high-dose

antihistamines, and Dr. Soong prescribed monthly injections of Xolair. The Xolair

injections appeared to work, and by August, Dr. Soong noted that McCullars “[ha]s

had no more hives” and was “[d]oing great on Xolair.” However, McCullars’s

insurance discontinued her Xolair injections, and by January 2013, her condition had

worsened.

        In Spring 2013, Dr. John Wilborn (“Dr. Wilborn”), an internist, treated

McCullars for pelvic pain and referred her for a hysterectomy. McCullars returned

to Dr. Wilborn in February 2014 complaining of back pain. McCullars had MRIs

conducted, which revealed “mild” disc bulging. In November 2013, McCullars

visited Dr. Glenn Wilson (“Dr. Wilson”), an orthopedist, for back pain and

numbness in her left hand and fingers. As a result, McCullars had carpal tunnel

surgery, and in February 2014, Dr. Wilson noted that her carpal tunnel had resolved.

        McCullars returned to Dr. Soong in August 2014, informing him that she

experienced a one-year remission, but was once again suffering from hives and

wanted to resume Xolair injections. Although Dr. Soong did not observe hives in

his physical examination, he prescribed her monthly Xolair injections, and




                                          3
             Case: 19-14419       Date Filed: 09/02/2020   Page: 4 of 21



McCullars reported improvement in October 2014. McCullars also continued to see

Dr. Wilborn in Fall 2014.

      In October 2015, Dr. Maxcic Sikora (“Dr. Sikora”), an allergist at the AAAC,

examined McCullars and noted generalized urticaria and swelling of her hands and

feet. McCullars informed Dr. Sikora that Xolair controlled her symptoms, but her

last injection had been in July 2015 due to insurance issues. McCullars returned to

AAAC in August 2016 “to discuss disability.” She stated that after her July 2016

Xolair injection, she had developed edema and hives on her right arm. She reported

two episodes of angioedema per month and a pressure urticaria in her feet when she

walked. However, she also reported that when she received the injections once a

month, her hives and swelling were “pretty controlled.” A physical examination

showed no hives or skin abnormalities.

      Finally, McCullars submitted a letter from Dr. Soong addressed to the

Commissioner, dated August 19, 2016, in which he stated that he had been treating

McCullars since 2012 and that she had multiple flares from the chronic idiopathic

urticaria and angioedema, which “severely impact her life.”           The letter also

expressed “hope that with continued monthly management,” McCullars would

“eventually go into remission.”

      On October 4, 2016, McCullars had a video hearing before the ALJ. She

testified that she had last worked full time in 2007 as a vice president at a bank.



                                           4
              Case: 19-14419     Date Filed: 09/02/2020    Page: 5 of 21



After working at the bank for seventeen years, she left in 2007 to stay home with her

two children.    She was first diagnosed with idiopathic chronic urticaria and

angioedema at age fifteen. She was in remission for seventeen years, but relapsed

in 2011. She testified that the condition prevented her from doing simple tasks such

as talking, walking, and typing.       Prolonged sitting or standing would cause

angioedemas and hives to form. When she received her monthly injection of Xolair,

she would become very sick for five days and then be relatively symptom-free for

two weeks. Following the two weeks, the angioedemas and hives would return until

her next injection. She further testified that she could do light chores, such as doing

laundry, and driving her children to school, but could not do heavier chores, like

vacuuming, or driving long distances. She also testified that she could sit or stand

for only approximately thirty minutes at a time, and that she could no longer perform

her former job at the bank because she could not do repetitive tasks or use her hands

without causing an outbreak. When suffering an outbreak, she testified that she was

“basically incapacitated.”

      At the end of the hearing, the ALJ ordered McCullers to undergo a physical

examination regarding her carpal tunnel syndrome and a psychological evaluation

regarding her OCD. The ALJ informed McCullars that he would make his decision

after receiving those reports.




                                          5
              Case: 19-14419      Date Filed: 09/02/2020   Page: 6 of 21



      On October 22, 2016, McCullars saw Dr. Sathyan Iyer (“Dr. Iyer”) for the

required physical examination. Dr. Iyer reviewed her prior medical records and

current condition. He determined that—although McCullars might have flare-ups

that could prevent her from going to work or cause her to leave work early, and her

underlying anxiety, depression, and ADHD could impair certain functions—she had

no significant physical limitations. Specifically, he found that McCullars could sit,

stand, or walk for one-hour periods without interruption, could cumulatively sit for

four hours and stand and walk for two hours during an eight-hour workday, and was

capable of sorting paper files.

      McCullars saw Dr. June Nichols (“Dr. Nichols”) for the required

psychological examination on November 8, 2016. Dr. Nichols determined that

McCullars suffered from moderate depression and chronic anxiety. McCullars’s

condition did not impair her ability to understand, remember, or carry out

instructions, but her ability to respond appropriately to supervision, coworkers, and

work pressures would be mildly to moderately impaired.

      On December 29, 2016, the ALJ denied McCullars’s application. The ALJ

found that McCullars had severe physical impairments consisting of chronic

idiopathic urticaria with angioedema and hives, allergic rhinitis, degenerative disc

disease, history of carpal tunnel syndrome, obsessive compulsive disorder, anxiety,

and major depressive disorder.       He further found, however, that McCullars’s



                                           6
             Case: 19-14419     Date Filed: 09/02/2020   Page: 7 of 21



impairments were not severe enough to qualify for disability benefits, and that she

had the residual functional capacity to perform light work with regularly scheduled

breaks. Specifically, the ALJ noted that, according to McCullars’s medical records,

her condition was well controlled when she received monthly Xolair injections.

Therefore, the ALJ determined, although McCullars would not be capable of

performing her past work as a bank vice president, there were jobs available in the

national economy that she could perform, and so she did not qualify for disability

benefits.

      In making this determination, the ALJ afforded “only some weight” to the

opinions of Dr. Soong, Dr. Iyer, and Dr. Nichols. The ALJ noted that Dr. Soong’s

2016 letter was written significantly outside the relevant time period and that the

severity of McCullars’s condition seemed “overestimate[d]” in the letter as

compared to Dr. Soong’s treatment notes within the relevant time period. As to Dr.

Iyer and Dr. Nichols, the ALJ similarly afforded their opinions less weight because

they were made outside the relevant time period, while noting that they were

generally consistent with the medical evidence of record.

      McCullars requested that the Appeals Council review the ALJ’s decision,

arguing that it was not based on substantial evidence. In her appeal, McCullars

submitted new medical evidence to the Appeals Council, including a new January

17, 2017, report from Dr. Soong at AAAC. McCullars had reported to Dr. Soong



                                         7
              Case: 19-14419     Date Filed: 09/02/2020   Page: 8 of 21



that she was suffering from debilitating hives, post-traumatic stress disorder, and

depression. She also informed Dr. Soong that she was receiving a Xolair injection

every two months. A physical examination showed “no rash or lesions” and “[n]o

significant abnormalities of mood and affect.” Dr. Soong assessed that McCullars’s

condition was “[p]artially controlled,” but noted that McCullars had not been

compliant with her Xolair prescription and needed to comply with the once a month

regimen.

      McCullars also submitted a new Physical Capacities Form from Dr. Wilborn,

dated January 20, 2017. Dr. Wilborn stated that McCullars would need to lay down

for six hours during an eight-hour workday and would miss twenty-five out of thirty

days of work. He further stated that these limitations existed as of her alleged onset

date of November 11, 2011. Third, McCullars submitted treatment records from Dr.

Adam Alterman (“Dr. Alterman”), who first treated McCullars on January 25, 2016,

and diagnosed her with generalized anxiety disorder, major depressive disorder,

allergic urticaria, and high blood pressure. One year later, on February 6, 2017, Dr.

Alterman completed an assessment, stating that McCullars had limited ability to

work and that her condition had been present since the alleged onset date. Finally,

McCullars submitted treatment reports from the Northeast Orthopedic Clinic.

McCullars was treated at the clinic for hand, foot, and back pain from May 2003 to

May 2007, all of which appeared to resolve. She returned to the clinic in 2015 for



                                          8
              Case: 19-14419    Date Filed: 09/02/2020   Page: 9 of 21



neck, back, and leg pain caused by a disc herniation after sharing a bed with her

daughter. In 2016, she was treated for pain caused by a car accident.

      On September 15, 2017, the Appeals Council denied McCullars’s request for

review of the ALJ’s decision. The Appeals Council declined to consider the newly

submitted evidence because the treatments and assessments did not take place during

the relevant time period and it was unlikely that the evidence would have changed

the outcome of the ALJ’s decision.

      McCullars then appealed to the district court, arguing that the Appeals

Council should have accepted the new evidence, the ALJ should have given more

weight to the opinions of Dr. Iyer and Dr. Nichols, and the ALJ’s decision was not

supported by substantial evidence.      A magistrate judge issued a report and

recommendation rejecting each of McCullar’s arguments and recommending that

the district court affirm the ALJ’s denial of McCullars’s application. The magistrate

judge found that the Appeals Council properly rejected the new evidence because it

was not chronologically relevant and would not have changed the result. Similarly,

the magistrate judge found that the ALJ’s assignment of “some weight” to the

opinions of Dr. Iyer and Dr. Nichols was proper because their evaluations took place

after the relevant timeperiod. The magistrate judge further determined that even if

the ALJ had given their opinions great weight, it would not have changed the result.




                                         9
             Case: 19-14419     Date Filed: 09/02/2020   Page: 10 of 21



Finally, the magistrate judge found that the ALJ’s conclusions were supported by

substantial evidence.

      McCullars objected to the report and recommendation, reiterating her

arguments that the Appeals Council failed to consider the new medical evidence and

the ALJ improperly rejected the opinions of Dr. Iyer and Dr. Nichols. She also

argued that the magistrate judge exceeded his authority by providing post hoc

rationalizations for the ALJ’s decision. The district court rejected these objections

as conclusory and unsupported, adopted the report and recommendation, and

affirmed the ALJ’s decision. This appeal followed.

II.   STANDARD OF REVIEW

      Our review of a social security case is limited to whether the Commissioner’s

decision “is supported by substantial evidence and based on proper legal standards.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting

Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)). “Substantial evidence is

more than a scintilla and is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Winschel v. Comm’r of Soc. Sec., 631
F.3d 1176, 1178 (11th Cir. 2011) (quoting Crawford, 363 F.3d at 1158); see also

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (noting that “whatever the

meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high” in reviewing a social security case). “We may not decide



                                         10
             Case: 19-14419     Date Filed: 09/02/2020   Page: 11 of 21



the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].” Winschel, 631 F.3d at 1178 (alteration in original) (quoting

Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)).

       We review de novo the Appeals Council’s refusal to consider new evidence

and denial of review. Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317,

1321 (11th Cir. 2015) (“[W]hether evidence meets the new, material, and

chronologically relevant standard ‘is a question of law subject to our de novo

review.’” (quoting Threet v. Barnhart, 353 F.3d 1185, 1191 (10th Cir. 2003))).

       A district court’s consideration of a magistrate judge’s report and

recommendation is reviewed for abuse of discretion. Stephens v. Tolbert, 471 F.3d
1173, 1175 (11th Cir. 2006).

III.   ANALYSIS

       To qualify for disability insurance, an applicant such as McCullars must show

that she was not able to engage in “any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 20 C.F.R. § 404.1505(a). A claimant must establish

that she became disabled on or before the last date for which she was insured. 42

U.S.C. § 423(a)(1)(A), (c)(1); Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005). McCullars’s date last insured was December 31, 2012. In order to qualify



                                         11
             Case: 19-14419     Date Filed: 09/02/2020   Page: 12 of 21



for disability benefits, McCullars was required to show that she was disabled

between her alleged onset date of November 11, 2011 and her date last insured of

December 31, 2012.

      A.     ALJ’s Determination that Opinions of Consulting Physicians Were
             Entitled to “Some Weight”

      McCullars argues that the ALJ erred in failing to show cause for rejecting the

opinions of the consulting physicians, Dr. Iyer’s and Dr. Nichols. We first note,

however, that the ALJ did not entirely reject Dr. Iyer and Dr. Nichols’s opinions.

Rather, the ALJ fully considered the opinions, but gave them only “some weight”

because they fell outside the relevant time period.

      “[T]he testimony of a treating physician must be given substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Crawford, 363
F.3d at 1159 (quoting Lewis, 125 F.3d at 1440). But the opinion of a doctor who

examines a claimant on only one occasion, such as a consulting physician, is not

entitled to great weight. See id. at 1160; see also, 20 C.F.R. § 416.927(a)(2), (c)(2)

(stating that more weight will be given to medical opinions when there is an

“ongoing treatment relationship”).     Here, neither Dr. Iyer’s nor Dr. Nichols’s

opinions were entitled to considerable weight, as both physicians examined




                                         12
               Case: 19-14419        Date Filed: 09/02/2020      Page: 13 of 21



McCullars only once. Therefore, the ALJ was not required to give their opinions

great weight.1 See Crawford, 363 F.3d at 1160.

       Furthermore, the ALJ properly determined that the consulting physicians’

opinions were entitled to only some weight because they fell outside the relevant

time period. In order to qualify for benefits, McCullars was required to show that

she was disabled within the relevant time period, i.e., between her alleged onset date

of November 11, 2011, and her date last insured of December 31, 2012. See Moore,
405 F.3d at 1211. Both Dr. Iyer’s and Dr. Nichols’s examinations took place after

McCullars’s date last insured. Dr. Iyer’s report addresses McCullars’s “current

condition” and conditions that “could” arise in the future. Similarly, Dr. Nichols’s

report addresses McCullars’s “current symptoms.”                      Therefore, the ALJ’s



       1
          McCullars argues that, in assigning Dr. Iyer’s and Dr. Nichols’s opinions only some
weight, the ALJ substituted his own judgment for those of the medical experts. While it is true
that an ALJ may not substitute his judgment for that of medical experts, see Freeman v. Schweiker,
681 F.2d 727, 731 (11th Cir. 1982), the ALJ did not do so here. McCullars cites cases in which
an ALJ rejected expert opinion and substituted his own conclusion based on a “hunch,” “intuition,”
or appearance. See, e.g., Marbury v. Sullivan, 957 F.2d 837, 840–41 (11th Cir. 1992) (Johnson,
J., concurring) (“[An ALJ] may not arbitrarily substitute his own hunch or intuition for the
diagnosis of a medical professional.”); Graham v. Bowen, 786 F.2d 1113, 1115 (11th Cir. 1986)
(reversing ALJ who made his own assessment that the applicant “appeared moderately
handicapped in her gait”). But ALJs are permitted, and in fact required, to use judgment in
weighing competing evidence and reaching a final determination as to whether an applicant is
disabled. See 20 C.F.R. § 416.927(c) (listing factors ALJ must consider “in deciding the weight
[the SSA] will give to any medical opinion”); id. § 416.927(d)(1) (specifying that, even when a
doctor opines that an applicant is “disabled” or “unable to work,” whether an applicant meets the
statutory definition of “disabled” is an opinion reserved to the Commissioner). Here, the ALJ did
not rely on his own independent findings; instead, the ALJ considered the medical record, assigned
“great weight” to certain medical experts and only “some weight” to other experts (including Dr.
Iyer and Dr. Nichols), and stated his reasons for doing so. This was entirely proper.



                                               13
               Case: 19-14419       Date Filed: 09/02/2020       Page: 14 of 21



determination that Dr. Iyer’s and Dr. Nichols’s opinions shed only limited light on

McCullars’s condition during the relevant time period—and so were entitled to only

some weight—was supported by substantial evidence.2

       B.     Appeals Council’s Rejection of Newly Submitted Evidence

       McCullars next argues that the Appeals Council erred in rejecting as not

chronologically relevant her new medical evidence from Dr. Soong, Dr. Wilborn,

Dr. Alterman, and the Northeast Orthopedic Clinic. Generally, a claimant may

present new evidence at each stage of the administrative process, including before

the Appeals Council. Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320

(11th Cir. 2015). While the Appeals Council retains discretion to review an ALJ’s

denial of benefits, see id. at 1320, the Appeals Council must consider evidence

submitted after the ALJ’s decision if the evidence is new, material and

chronologically relevant. See 20 C.F.R. § 404.970(a)(5); Ingram v. Comm’r of Soc.

Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007). Thus, “when the Appeals

Council erroneously refuses to consider evidence, it commits legal error and remand

is appropriate.” Washington, 806 F.3d at 1321.




       2
         Moreover, it is unlikely that the ALJ’s decision to assign only some weight to Dr. Iyer
and Dr. Nichols’s opinions had a material impact on McCullars’s application. As the ALJ noted,
their opinions were generally in line with those of other medical experts that the ALJ did assign
great weight.



                                               14
               Case: 19-14419       Date Filed: 09/02/2020      Page: 15 of 21



       New evidence is material if it is “relevant and probative so that there is a

reasonable possibility that it would change the administrative result.” Hyde v.

Bowen, 823 F.2d 456, 459 (11th Cir. 1987) (quoting Milano v. Bowen, 809 F.2d 763,

766 (11th Cir. 1987)). New evidence is chronologically relevant if it “relates to the

period on or before the date of the [ALJ] hearing decision.” 20 C.F.R. § 404.970(b);

see also Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994) (noting that the Appeals Council shall “evaluate the entire record including

the new and material evidence submitted to it if it relates to the period on or before

the date of the [ALJ] hearing decision.” (quoting 20 C.F.R. §§ 404.970(b),

416.1470(b))). Merely acknowledging that the claimant submitted new evidence is

not sufficient; the Appeals Council must “adequately evaluate it.” Epps v. Harris,

624 F.2d 1267, 1273 (5th Cir. 1980).3 But the Appeals Council is not required “to

provide a detailed discussion of a claimant’s new evidence when denying a request

for review.” Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 783 (11th Cir.

2014).

       Here, in denying McCullars’s request for review, the Appeals Council found

that the treatment records from Northeast Orthopedic Clinic did “not show a

reasonable probability that [they] would change the outcome of the decision,”

       3
         In Bonner v. City of Prichard, the Eleventh Circuit adopted all Fifth Circuit decisions
issued before October 1, 1981 as binding precedent. 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc).



                                              15
             Case: 19-14419     Date Filed: 09/02/2020    Page: 16 of 21



meaning that they were not material. The Appeals Council also found that the

records from Dr. Soong, Dr. Wilborn, and Dr. Alterman did “not relate to the period

at issue,” meaning that they were not chronologically relevant.

      In Washington, this Court held that the Appeals Council erred in failing to

consider new evidence from a licensed psychologist who “examined, but did not

treat,” the applicant and opined that it was “highly unlikely” that the applicant would

“be able to maintain any type of job.” 806 F.3d at 1319, 1322. First, we found the

evidence to be material because it established that the applicant experienced

hallucinations and mood swings and had significant cognitive defects. Id. at 1321.

Furthermore, because the new evidence was consistent with one medical evaluation

considered by the ALJ, but inconsistent with another, there was a “reasonable

probability” that it would shift the balance of credibility and “change the

administrative results.” Id. at 1322. Second, although the examination took place

after the ALJ’s decision, we found it to be chronologically relevant because the

applicant described the symptoms he experienced during the relevant time period to

the psychologist, the psychologist reviewed the applicant’s treatment records from

the relevant time period, and the psychologist’s opinions “relate[d] back to the

period before the ALJ’s decision.” Id.

      In Hargress v. Social Security Administration, however, we noted that

Washington “limit[ed] its holding to ‘the specific circumstances of th[e] case.’” 883



                                          16
             Case: 19-14419     Date Filed: 09/02/2020    Page: 17 of 21
F.3d 1302, 1309 (11th Cir. 2018) (quoting Washington, 806 F.3d at 1323). In

Hargress, we affirmed the Appeals Council’s decision that because “the new records

were ‘about a later time’ than the ALJ’s . . . hearing decision . . . . they were not

chronologically relevant.” Id. Even though the doctor “checked a box that indicated

that [the applicant’s] limitations dated back to” the relevant time period, the records

did not indicate that the doctor “evaluated [the applicant’s] past medical records

when forming that opinion,” and we therefore found that it “did not relate to the

period on or before the date of the ALJ’s hearing decision.” Id. at 1310. We further

found that the newly submitted evidence was immaterial because it “contradicted”

the same doctor’s “other records,” which were from the relevant time period and

indicated less severe limitations, and “was inconsistent” with other medical records

from the relevant time period submitted to the ALJ. Id.

      We agree with the Appeals Council’s determination that McCullars’s new

evidence was either immaterial or not chronologically relevant. First, the treatment

records from Northeast Orthopedic Clinic reflect consistent pain from 2005 to

2007—before McCullars’s alleged onset date of November 11, 2011—and then a

gap in treatment until 2015 and 2016—after her date last insured of December 31,

2012. Because the 2005–2007 treatment was before McCullars’s alleged onset date,

it is immaterial to the question of whether McCullars developed a disability between

November 11, 2011, and December 31, 2012. The 2015–2016 treatments are



                                          17
                Case: 19-14419   Date Filed: 09/02/2020   Page: 18 of 21



similarly immaterial because they took place after McCullars’s date last insured and

reflect treatment for acute injuries suffered from sharing a bed with her daughter and

a car accident, and therefore do not indicate an ongoing disability.

      Second, the treatment records from Dr. Wilborn and Dr. Alterman were not

chronologically relevant. Dr. Wilborn treated McCullars in 2013 and 2014, and

those medical records were included in the ALJ hearing record. Both the 2013–2014

treatment records and the 2017 Physical Capacities Form completed by Dr. Wilborn

were prepared after McCullars’s date last insured of December 31, 2012. On the

2017 Physical Capacities form, Dr. Wilborn checked “yes” in response to whether

McCullars’s physical limitations dated back to November 11, 2011, but left the

question blank as to her mental limitations. Additionally, there is no indication in

the record that Dr. Wilborn examined McCullars’s medical history prior to her date

last insured of December 31, 2012. Similarly, Dr. Alterman treated McCullars in

2016 and 2017 and filled out a Clinical Assessment of Pain on February 6, 2017. In

the 2017 assessment, Dr. Alterman checked a box indicating that McCullars’s

limitations dated back to her alleged onset date of November 11, 2011, but the

records do not indicate that Dr. Alterman reviewed McCullars’s medical history

during the relevant time period.        Therefore, the Appeals Council properly

determined that these records were not chronologically relevant. See Hargress, 883
F.3d at 1310.



                                          18
               Case: 19-14419   Date Filed: 09/02/2020   Page: 19 of 21



       Unlike the Northeast Orthopedic Clinic, Dr. Wilborn, and Dr. Alterman, Dr.

Soong did treat McCullars during the relevant time period. However, the new

evidence submitted to the Appeals Council from Dr. Soong was a treatment record

and Physical Capacities Form from January 2017, well after McCullars’s date last

insured. Even if this new evidence were chronologically relevant, we find that it

was not material. Like the new evidence in Hargress, the new records from Dr.

Soong contradict his earlier evaluations from the relevant time period and are

inconsistent with other contemporaneous medical records.         Dr. Soong’s 2017

evaluation indicates a more severe condition than his earlier treatment records,

which stated that McCullars’s condition was “very mild” and “slight.” Moreover,

even in 2017, Dr. Soong stated that McCullars’s condition would be controlled if

she complied with her monthly Xolair regimen as prescribed. Therefore, because

the new evidence was not material, there was no reasonable possibility that the new

evidence would change the administrative result, and the Appeals Council did not

err in rejecting it.

       C.     District Court’s Adoption of Magistrate Judge’s Report and
              Recommendation

       Finally, McCullars argues that the district court erred in not reviewing the

report and recommendation de novo.            In her objection to the Report and

Recommendation, McCullars argued that the magistrate judge erroneously engaged

in post hoc rationalizations for the ALJ’s decision. Generally, a district court must


                                         19
              Case: 19-14419     Date Filed: 09/02/2020    Page: 20 of 21



make a de novo determination of those portions of a magistrate judge’s report and

recommendation to which an objection is made. See 28 U.S.C. § 636(b)(1). But

where a litigant fails to offer specific objections to a magistrate judge’s factual

findings, there is no requirement for the district court to conduct a de novo review

of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 & n.9 (11th Cir. 1993.

“Frivolous, conclusive, or general objections need not be considered by the district

court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). An objection

must specifically identify the portions of the proposed findings and recommendation

to which objection is made and the specific basis for objection. See United States v.

Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009) (“[A] party that wishes to preserve its

objection must clearly advise the district court and pinpoint the specific findings that

the party disagrees with.”).

      We find that the district court did not abuse its discretion in its assessment that

McCullars’s objections to the report and recommendation were insufficient to

mandate de novo review. McCullars made conclusory objections, relying on long

block quotes unaccompanied by legal analysis. Even on appeal, McCullars has

merely asserted that the magistrate judge engaged in post hoc rationalization without

providing a single example. See Black v. Soc. Sec. Admin., Comm’r, 762 F. App’x

759, 769 (11th Cir. 2019) (affirming district court when appellant made “conclusory

statements that the district court relied on post hoc rationalizations” because “[a]n



                                          20
              Case: 19-14419     Date Filed: 09/02/2020    Page: 21 of 21



appellant abandons a claim when he either makes only passing references to it or

raises it in a perfunctory manner without supporting arguments and authority.”

(citing Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014))).

A review of the report and recommendation shows that the magistrate judge tied his

conclusions back to those of the ALJ and Appeals Council in an appropriate manner.

IV.   CONCLUSION

      Because the ALJ did not err in assigning only some weight to the opinions of

the consulting physicians and the Appeals Council’s rejection of newly submitted

evidence was proper, we find the district court did not abuse its discretion in adopting

the report and recommendation. Accordingly, we affirm the district court’s order.

      AFFIRMED.




                                          21